DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim: “a board information acquiring section configured to acquire board information specifying at least one of a type of the board or an individual board itself, wherein
the first characteristic information acquiring section 1s configured to acquire, among multiple pieces of the first characteristic information that apply to a component type of the first component, specific first characteristic information that is specific to the mounted first component, and further memorize the specific first characteristic information in association with the board information,
the second characteristic information acquiring section is configured to acquire, among multiple pieces of the second characteristic information that apply to a component type of the second component, specific second characteristic information that is specific to the prepared second component, and
the combination determining section is configured to allow the combination of the first component and the second component when the specific first characteristic information matches the specific second characteristic information.”

With respect to claim 20, the prior art fails to teach in combination with the rest of the limitations in the claim:  “acquiring board information specifying at least one of a type of the board or an individual board itself,
acquiring, among multiple pieces of the first characteristic information that apply to a component type of the first component, specific first characteristic information that is specific to the mounted first component, and further memorize the specific first characteristic information in association with the board information,
acquiring, among multiple pieces of the second characteristic information that apply to a component type of the second component, specific second characteristic information that is specific to the prepared second component, and
allowing the combination of the first component and the second component when the specific first characteristic information matches the specific second characteristic information.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (U.S. Publication No. 2013/0125391 A1).

With respect to claim 13, Ishida et al. discloses a component determination system (para 0001, lines 1-3) for determining, in a case when a first component to be mounted on a first side of a board (see body 10 and two tape feeders 31 for supplying electronic components are equipped) by a first mounting operation and a second component mounted on the second side of the board by a second mounting operation have a particular corresponding relationship (see mounting mechanisms 40a and 40b shown in Fig. 1), whether a combination of the first component and the second component mounted is permissible (para 0013, lines 1-7, para 0014, lines 1-5), the component determination system comprising:
a first characteristic information acquiring section configured to acquire first characteristic information of the first component for which the first mounting operation has been completed (para 0073, 1-11; the controller determines that there is no electronic component in the tape feeder 31, a component depletion of the electronic components is depleted and controls the mounting heads 45 to suck the electronic components on the position of the tape feeder 31.  After the elapse of 15 seconds, through the alternate process, the second mounting head 45b is moved to the position of the supply window of the tape feeder 31 serving as a new supply source of the electronic components and electronic component is sucked by the sucking nozzle 43);
a second characteristic information acquiring section configured to acquire second characteristic information of the second component prepared prior to the second mounting operation (para 0075, lines 1-8; after the elapse of 19 seconds, the second mounting head 45b is moved to the second supply area 35b and starts the sucking operation for sucking three electronic components with the three sucking nozzles 43. After the elapse of 22 seconds, the second mounting head 45b terminates the sucking operation and is brought into the state where the second mounting head can mount the electronic component on the substrate); and
a combination determining section configured to determine whether to allow the combination of the first component and the second component based on the acquired first characteristic information and the acquired second characteristic information (para 0100, lines 1-6; para 010, lines 1-2; the controller determines whether the mounting operation of the electronic component on the substrate is succeeded or not.  The controller determines that the mounting operation succeeded (YES in Step 115), a process of subtracting the mounting time period is performed (Step 116) and the process returns to Step 101.  In Step 116, the controller subtracts a time period).


With respect to claim 16, Ishida et al. discloses the component determination system according to claim 13, further comprising:
a combination memory section configured to memorize in advance an allowable combination of the first characteristic information and the second characteristic information (para 0036, lines 1-6),
wherein the combination determining section is configured to allow the combination of the first component and the second component when the combination of the acquired first characteristic information and the acquired second characteristic information is memorized in the combination memory section (para 0036, lines 1-6; para 0075, lines 1-8; after the elapse of 19 seconds, the second mounting head 45b is moved to the second supply area 35b and starts the sucking operation for sucking three electronic components with the three sucking nozzles 43. After the elapse of 22 seconds, the second mounting head 45b terminates the sucking operation and is brought into the state where the second mounting head can mount the electronic component on the substrate).


               With respect to claim 18, Ishida et al. discloses the component determination system according to claim 13, further comprising:
a mounting prohibition section configured to prohibit the second mounting operation when the combination determining section does not allow the combination of the first component and the second component (para 0038, lines 1-4; see body 10 and two tape feeders 31 for supplying electronic components are equipped).

With respect to claim 19, Ishida et al. discloses a component determination method for determining, in a case when a first component to be mounted on a first side of a board by a first mounting operation and a second component mounted on the second side of the board by a second mounting operation (para 0001, lines 1-3)
have a particular corresponding relationship, whether a combination of the first component and the second component mounted is permissible (see body 10 and two tape feeders 31 for supplying electronic components are equipped), the component determination method comprising:
acquiring first characteristic information of the first component for which the first mounting operation has been completed (para 0073, 1-11; the controller determines that there is no electronic component in the tape feeder 31, a component depletion of the electronic components is depleted and controls the mounting heads 45 to suck the electronic components on the position of the tape feeder 31.  After the elapse of 15 seconds, through the alternate process, the second mounting head 45b is moved to the position of the supply window of the tape feeder 31 serving as a new supply source of the electronic components and electronic component is sucked by the sucking nozzle 43);
(para 0075, lines 1-8; after the elapse of 19 seconds, the second mounting head 45b is moved to the second supply area 35b and starts the sucking operation for sucking three electronic components with the three sucking nozzles 43. After the elapse of 22 seconds, the second mounting head 45b terminates the sucking operation and is brought into the state where the second mounting head can mount the electronic component on the substrate); and
determining whether to allow the combination of the first component and the second component based on the acquired first characteristic information and the acquired second characteristic information (para 0100, lines 1-6; para 010, lines 1-2; the controller determines whether the mounting operation of the electronic component on the substrate is succeeded or not.  The controller determines that the mounting operation succeeded (YES in Step 115), a process of subtracting the mounting time period is performed (Step 116) and the process returns to Step 101.  In Step 116, the controller subtracts a time period).


With respect to claim 22, Ishida et al. discloses the component determination method according to claim 19, further comprising:
memorizing in advance an allowable combination of the first characteristic information (para 0036, lines 1-6) and the second characteristic information, and
allowing the combination of the first component and the second component when the combination of the acquired first characteristic information and the acquired second characteristic information is memorized in the combination memory section (para 0036, lines 1-6; para 0075, lines 1-8; after the elapse of 19 seconds, the second mounting head 45b is moved to the second supply area 35b and starts the sucking operation for sucking three electronic components with the three sucking nozzles 43. After the elapse of 22 seconds, the second mounting head 45b terminates the sucking operation and is brought into the state where the second mounting head can mount the electronic component on the substrate).


With respect to claim 24, Ishida et al. discloses the component determination method according to claim 19, further comprising:
prohibiting the second mounting operation when the combination determining section does not allow the combination of the first component and the second component (para 0038, lines 1-4; see body 10 and two tape feeders 31 for supplying electronic components are equipped).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. Publication No. 2013/0125391 A1) in view of Ishida et al. (JP2011165946).


Ishida (Publication No. 391’) discloses the component determination system according to claim 13.
Ishida (Publication No. 391’) does not disclose wherein the particular corresponding relationship of the first component and the second component is that they are the same part type, and
the first characteristic information and the second characteristic information are at least one of a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying alot of multiple of the packagings, or a manufacturer of the components.
   Ishida (JP 2011165946) discloses wherein the particular corresponding relationship of the first component and the second component is that they are the same part type (para 0062, lines 1-10), and
the first characteristic information and the second characteristic information are at least one of a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying alot of multiple of the packagings, or a manufacturer of the components (para 0062, lines 1-10).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ishida (Publication No. 391’) to include wherein the particular corresponding relationship of the first component and the second component is that they are the same part type, and the first characteristic information and the second characteristic information are at least one of a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying alot of multiple of the packagings, or a manufacturer of the components as taught by Ishida (JP 2011165946) to manage the apparatus so that the device can recognize the number of picked-up units by counting the number of discarded electronic components, so that during manufacturing the components can be reduced to allow for a cost efficient device. 

With respect to claim 17, Ishida (Publication No. 391’) discloses the component determination system according to claim 16.
   Ishida (Publication No. 391’) does not disclose wherein the particular corresponding relationship of the first component and the second component is that they are used in combination for configuring a specific portion of an electronic circuit formed on the board, and the first characteristic information and the second characteristic information are at least one of an individual identification number identifying an individual component, a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying a lot of multiple of the packaging’s, or a manufacturer of the components.
   Ishida (JP 2011165946) discloses wherein the particular corresponding relationship of the first component and the second component is that they are used in combination for configuring a specific portion of an electronic circuit formed on the board (para 0062, lines 1-10), and the first characteristic information and the second characteristic information are at least one of an individual identification number identifying an individual component, a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying a lot of multiple of the packaging’s, or a manufacturer of the components (para 0062, lines 1-10).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ishida (Publication No. 391’) to include wherein the particular corresponding relationship of the first component and the second component is that they are used in combination for configuring a specific portion of an electronic circuit formed on the board, and the first characteristic information and the second characteristic information are at least one of an individual identification number identifying an individual component, a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying a lot of multiple 

With respect to claim 21, Ishida (Publication No. 391’) discloses the component determination method according to claim 19.
   Ishida (Publication No. 391’) does not disclose wherein
the particular corresponding relationship of the first component and the second component is that they are the same part type, and the first characteristic information and the second characteristic information are at least one of a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying a lot of multiple of the packaging’s, or a manufacturer of the components.
Ishida (JP 2011165946) disclose wherein the particular corresponding relationship of the first component and the second component is that they are the same part type (para 0062, lines 1-10), and the first characteristic information and the second characteristic information are at least one of a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying a lot of multiple of the packaging’s, or a manufacturer of the components (para 0062, lines 1-10).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ishida (Publication No. 391’) to include wherein
the particular corresponding relationship of the first component and the second component is that they are the same part type, and the first characteristic information and the second characteristic information are at least one of a packaging identification number identifying a packaging that holds 

With respect to claim 23, Ishida et al. discloses the component determination method according to claim 22.
Ishida et al. (Publication No. 391’) does not disclose wherein the particular corresponding relationship of the first component and the second component is that they are used in combination for configuring a specific portion of an electronic circuit formed on the board, and the first characteristic information and the second characteristic information are at least one of an individual identification number identifying an individual component, a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying a lot of multiple of the packaging’s, or a manufacturer of the components.
   Ishida et al. (JP 2011165946) discloses wherein the particular corresponding relationship of the first component and the second component is that they are used in combination for configuring a specific portion of an electronic circuit formed on the board (para 0062, lines 1-10), and the first characteristic information and the second characteristic information are at least one of an individual identification number identifying an individual component, a packaging identification number identifying a packaging that holds multiple of the components, a lot number identifying a lot of multiple of the packaging’s, or a manufacturer of the components (para 0062, lines 1-10).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of wherein the particular corresponding relationship of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866